Citation Nr: 0945173	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for cellulitis, to 
include as secondary to diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION


The appellant served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in May 2003 and April 2004 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Indianapolis, Indiana.  In the May 2003 rating decision, the 
RO denied, among other things, the appellant's claims of 
entitlement to service connection for hypertension and 
cellulitis, both claimed as secondary to the appellant's 
service-connected diabetes mellitus.  In the April 2004 
rating decision on appeal, the RO awarded the appellant 
service connection for peripheral neuropathy of the right and 
left lower extremities and assigned a 10 percent disability 
rating for each extremity effective August 14, 2002.  The 
appellant disagreed with the denial of his service connection 
claims and the assignment of 10 percent disability ratings 
for his service-connected peripheral neuropathy.  He 
subsequently perfected appeals regarding these issues.  

The Board remanded the case for further development in 
February 2007.  The requested development has been completed; 
and the case has been returned to the Board for further 
review.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant is service-connected for, among other 
things, Type II diabetes mellitus.  

3.  The medical evidence of record reveals that the appellant 
currently has diagnoses of essential hypertension and 
resolved right lower extremity cellulitis.  

4.  The preponderance of the evidence is against the finding 
that the appellant's hypertension manifested during service 
or within one year of separation from service, or that it is 
causally or etiologically related to service or the 
appellant's service-connected diabetes mellitus. 

5.  Competent and persuasive medical evidence of record 
indicates that the appellant's previous diagnoses of right 
lower extremity cellulitis were causally connected on the 
basis of aggravation to the appellant's service-connected 
diabetes mellitus.    

6.  Competent medical evidence of record indicates that the 
appellant's peripheral neuropathy of the left lower extremity 
is currently manifested by incomplete, moderate neuralgia.

7.  Competent medical evidence of record indicates that the 
appellant's peripheral neuropathy of the right lower 
extremity is currently manifested by incomplete, moderate 
neuralgia.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

2.  Cellulitis is secondary to a service-connected disease. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

3.  The criteria for a 20 percent initial evaluation, but no 
more, for peripheral neuropathy of the left lower extremity 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 
4.14, 4.104, Diagnostic Codes 7914, 8521, 8721 (2009).

4.  The criteria for a 20 percent initial evaluation, but no 
more, for peripheral neuropathy of the right lower extremity 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 
4.14, 4.104, Diagnostic Codes 7914, 8521, 8721 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claims on appeal, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds 
that in regards to the appellant's service connection claims, 
the appellant was provided letters dated in September 2002 
and July 2004 that provided him with the information 
necessary to establish his claims on a direct basis; and the 
RO also notified the appellant of the elements necessary to 
establish his service connection claims on a secondary basis 
in a letter dated in February 2006. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware from these letters 
(individually) that it was ultimately his responsibility to 
give VA any evidence pertaining to his service connection 
claims.  The above-referenced letters also informed the 
appellant that additional information or evidence was needed 
to support his (then) service connection claims; and asked 
the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  Although 
the February 2006 letter was not sent prior to the initial 
adjudication of the appellant's claims, the Board finds that 
the belated notice was not prejudicial to the appellant since 
he was provided adequate notice, his service connection 
claims were readjudicated, and the appellant was provided a 
Supplemental Statement of the Case explaining the 
readjudication of his claims in June 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

Turning to the appellant's increased ratings claims, the 
Board observes for the record that the U.S. Court of Appeals 
for Veterans Claims (the "Court") has held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's 
peripheral neuropathy claims were granted and disability 
ratings and effective dates were assigned in the April 2004 
rating decision on appeal.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) was technically discharged at that time 
in relationship to these specific claims. See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

In making the above-referenced findings, the Board also 
observes that 38 C.F.R. 
§ 3.159 (VA's regulation concerning VA assistance in 
developing claims) was revised during the pendency of the 
appellant's appeal.  These revisions became effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the case at hand. See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
pertinent private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
review of the claims file reveals no indication that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  In this 
regard, the Board observes that the appellant has been 
afforded several VA examinations in connection with his 
claims. See 38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a review of medical records; contain a 
description of the history of the disabilities at issue; 
document and consider the appellant's complaints and 
symptoms; and include medical opinions addressing the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA medical 
examinations and opinions pertaining to the issues on appeal 
has been met. See 38 C.F.R. § 3.159(c)(4).   

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection for hypertension in this case.  
As such, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot; and no further notice is needed. Dingess v. 
Nicholson, supra.  In terms of the appellant's claim of 
entitlement to service connection for cellulitis and his 
request for increased ratings for his service-connected 
bilateral lower extremity peripheral neuropathy, the Board 
concludes below that with the resolution of all reasonable 
doubt in the appellant's favor, the above-referenced claims 
should be granted.  As such, any questions regarding the 
implementation of these awards will be addressed by the RO.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues discussed in the body of this 
decision, the Board finds that any such failure is harmless 
and proceeds with a merits adjudication of the appellant's 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for hypertension 

In a December 2002 rating decision, the RO granted the 
appellant service connection for diabetes mellitus, type. II.  
In this appeal, the appellant seeks service connection for 
hypertension and cellulitis on a secondary basis, in that he 
believes these disorders were either caused by or have been 
aggravated by his service-connected diabetes mellitus. See 
statements dated in June 2003, June 2004, November 2004 and 
October 2006. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Lastly, service connection may be granted on a direct 
basis for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection 
on a direct basis, a claimant must generally submit: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In addition to the foregoing, service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Similarly, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury. 38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. 
§ 3.322.  The Board notes that VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified 
at 38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Thus, establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

Turning to the merits of the appellant's hypertension claim, 
the Board begins its analysis with an evaluation of whether 
the two elements needed to establish service connection on a 
secondary basis have been met in this case in light of the 
fact that the appellant's primary theory of entitlement to 
service connection revolves around his contention that his 
current hypertension developed secondary to his service-
connected diabetes mellitus. See statements dated in June 
2003, June 2004, November 2004 and October 2006.  In this 
regard, a review of the medical evidence of record reveals 
that the appellant currently has a diagnosis of essential 
hypertension that appears to have been made sometime between 
November 1999 and May 2000. See private medical records dated 
from August 1995 to May 2000; VA examination reports dated in 
March 2003 and May 2007.  In light of this diagnosis, the 
Board finds that the first element needed to establish 
service connection on a secondary basis has been met.  As 
such, the remaining question before the Board is whether 
there is medical evidence contained in the claims file 
supporting the appellant's assertion that his current 
diagnosis of hypertension was either caused by or aggravated 
by his service-connected diabetes mellitus. See Allen v. 
Brown, supra.  

Turning to the medical evidence in this case, the Board 
observes that there are numerous post-service VA medical 
records and private medical records contained in the claims 
file that discuss the appellant's treatment for, among other 
things, hypertension; however, none of these medical records 
reference any medical opinion from any of the appellant's 
medical providers indicating the belief that the appellant's 
hypertension was caused by or aggravated by his service-
connected diabetes mellitus. See VA medical records dated 
from August 1995 to June 2004; VA medical records dated from 
October 2002 to June 2004.  Additionally, while the claims 
file contains two VA medical opinions that discuss the 
appellant's post-service hypertension in the context of his 
service connection claims, the Board observes that neither of 
these examination reports contains a medical opinion 
favorable to the appellant's claim.    

Specifically, the Board observes that the appellant was 
examined in March 2003 in relationship to his diagnosis of 
type II diabetes mellitus, a heart disorder, hypertension and 
complaints related to his peripheral nerves. See March 2003 
VA examination report, p. 1.  At that time, the appellant 
reported that he was initially diagnosed with hypertension in 
June 2000 (six months prior to his undergoing a heart bypass 
surgery); and that he was diagnosed with diabetes mellitus in 
February 2001 (during his presurgical workup). Id., p. 2.  
Following a physical examination and diagnostic tests, as 
well as a review of the appellant's claims file, the 
appellant was assessed as having hypertension that the 
examiner indicated was diagnosed prior to onset of the 
appellant's diabetes mellitus. Id., p. 5.  Implicit in the 
examiner's statement is the examiner's conclusion that the 
appellant's hypertension thus did not develop secondary to 
his diabetes mellitus.  Unfortunately, however, the examiner 
did not address the issue of whether the appellant's 
hypertension may have been aggravated by his service-
connected diabetes mellitus.  As such, the appellant was 
afforded another VA examination in relationship to his 
hypertension claim in May 2007.  

During the appellant's May 2007 VA examination, a VA medical 
doctor reviewed the appellant's entire claims file, performed 
a complete physical examination and also undertook additional 
diagnostic studies. May 2007 VA heart examination report.  
Thereafter, the doctor diagnosed the appellant with coronary 
artery disease and essential hypertension. Id., p. 6.  In 
addressing the medical question of whether the appellant's 
hypertension was caused by or related to the appellant's 
service-connected diabetes mellitus, the VA medical doctor 
reported that the appellant's current diagnosis of 
hypertension is essential hypertension and not secondary 
hypertension caused by diabetes.  In doing so, he indicated 
that secondary hypertension in diabetic patients is usually 
related to renal disease; and the medical evidence of record 
in this case revealed no evidence that the appellant 
experienced renal insufficiency, nephropathy or renal 
disease. Id., p. 12.  As such, the examiner implicitly opined 
that the appellant's post-service hypertension was neither 
caused by nor aggravated by his service-connected diabetes 
mellitus. Id.  In light of the March 2003 and May 2007 VA 
medical opinions, the Board finds that service connection for 
hypertension on a secondary basis must be denied.    

For the record, the Board has also reviewed the appellant's 
claim of entitlement to service connection for hypertension 
on a direct and presumptive basis.  However, while the 
evidence indicates that the appellant has a current diagnosis 
of hypertension, it does not show that the appellant 
developed hypertension in service or within one year of 
separation from service.  In fact, the appellant's service 
medical records contain no complaints, treatment or diagnosis 
of high blood pressure in service. See service treatment 
records; reports of medical examinations dated in December 
1963 and December 1966; reports of medical history dated in 
December 1963 and December 1966.  Based upon this evidence, 
the Board finds that service connection on a direct basis 
must be denied.  In addition to the foregoing, the Board 
finds that the appellant is also not entitled to presumptive 
service connection for hypertension since the first medical 
records contained in the claims file reflecting problems with 
high blood pressure are dated in the years 1999 and 2000, 
over 30 years after the appellant separated from service. See 
private medical records; VA examination reports.  Since none 
of the medical evidence contained in the claims file shows 
that the appellant's hypertension manifested to a degree of 
10 percent or more within one year of his separation from 
service, service connection on a presumptive basis must also 
be denied.  Therefore, based upon a thorough review of the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hypertension.  

C.  Service connection for cellulitis 

Next, the Board turns to the appellant's claim of entitlement 
to service connection for cellulitis, to include as secondary 
to his service-connected diabetes mellitus. 
See statements dated in June 2003, June 2004, November 2004 
and October 2006. In this regard, a review of the medical 
evidence of record reveals that the appellant has been 
treated for cellulitis of the lower extremities and in 
particular, the right lower extremity, on several occasions 
since his separation from service. See, e.g., private medical 
records dated in January 2002, February 2002 and May 2002; VA 
medical records dated in November 2003.  However, during his 
most recent VA examination, the appellant was diagnosed with 
right lower extremity cellulitis that has resolved. May 2007 
VA examination report, p. 8.  

As noted above, service connection may be awarded for a 
disability caused or aggravated by a service-connected 
disability. 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. Id.  In 
this case, private medical records dated in January 2002 and 
February 2002 reflect statements by the appellant's medical 
providers that they believe his bouts of cellulitis in the 
past were caused by his service-connected diabetes mellitus. 
See also May 2002 private medical records.  While a March 
2003 VA examiner, a physician's assistant, opined that the 
appellant's post-service cellulitis was not secondary to his 
diabetes mellitus, she failed to provide any rationale for 
her opinion. March 2003 VA examination report, p. 5.  
However, she indicated that diabetes mellitus was a risk 
factor for the development of cellulitis. Id.  Evidence most 
notable to the Board consists of a  May 2007 VA medical 
doctor's opinion in which the doctor indicated his belief 
that the appellant's cellulitis episodes that occurred in the 
past were at least as likely as not aggravated by the 
appellant's diabetes mellitus. May 2007 VA examination 
report, p. 12.  In providing this opinion, the doctor 
reported that patients with diabetes have more of a chance of 
developing cellulitis. Id.  Although the doctor's physical 
examination of the appellant at that time did not reveal any 
evidence of cellulitis or residuals from prior episodes of 
cellulitis, such a finding did not change the doctor's 
opinion that the appellant's prior episodes of cellulitis had 
been aggravated by the appellant's service-connected diabetes 
mellitus. Id.   

In McClain v. Nicholson, 21 Vet App 319 (2007), the United 
States Court of Appeals for Veterans Claims held that the 
requirement that a "current disability" be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary' s adjudication of the 
claim" (emphasis added).  Under such circumstances, provided 
the resolved disability is related to service, a claimant 
would be entitled to consideration of staged ratings. 
However, a nexus to service is still required. Id. 

In this case, the evidence clearly reveals that the appellant 
experienced cellulitis during the approximate time frame that 
he submitted his cellulitis claim to VA. 
See private medical records dated in January 2002, February 
2002 and May 2002; August 2002 application for compensation.  
In addition, while the appellant was not found to have 
cellulitis during his March 2003 and May 2007 VA 
examinations, his post-service VA medical records dated in 
November 2003 reveal that the appellant was hospitalized for 
right lower extremity cellulitis during the pendency of this 
appeal. See VA medical records dated from November 2003 to 
May 2004.  In light of the medical evidence in this case, the 
statements contained in the appellant's January 2002 and 
February 2002 private medical records and the May 2007 VA 
medical doctor's opinion, the Board finds that service 
connection for cellulitis should be granted pursuant to the 
holding in McClain v. Nicholson, supra.  

D.  Disability ratings in excess of 10 percent for bilateral 
peripheral neuropathy

Lastly, the Board turns to the appellant's request for 
separate initial increased ratings for his service-connected 
peripheral neuropathy of the left and right lower 
extremities. See statements dated in September 2003 and June 
2004 and October 2006.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (The Court's 
holding in Hart v. Mansfield appears to extend the holding of 
Fenderson v. West to all increased evaluation claims).

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

Turning to the merits of the appellant's claims, the Board 
notes that the appellant's service-connected bilateral lower 
extremity disabilities have been rated under 38 C.F.R. §§ 
4.119 and 4.124a, Diagnostic Codes 7913-8521.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27.  Thus, in this instance, the 
appellant's bilateral lower extremity symptomatology has been 
rated by the RO under Diagnostic Code 8521, the diagnostic 
criteria that addresses paralysis (complete and incomplete) 
of the common peroneal nerve. See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521. 

Under Diagnostic Code 8521, a 10 percent evaluation may be 
assigned for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve. Id.  A 20 percent 
evaluation requires a showing of moderate incomplete 
paralysis. Id.  A 30 percent evaluation requires evidence of 
severe incomplete paralysis.  Lastly, complete paralysis of 
the external popliteal nerve, foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes, is rated as 40 percent 
disabling. Id.  The Board observes that VA's Schedule for 
Rating Disabilities includes two additional diagnostic codes 
in the section pertaining to disabilities of the external 
popliteal nerve.  Diagnostic Code 8621 provides a rating for 
neuritis of the external popliteal nerve and Diagnostic Code 
8721 provides a rating for neuralgia of the external 
popliteal nerve.  Neuritis and neuralgia of the external 
popliteal nerve are rated on the same basis as paralysis of 
the external popliteal nerve (i.e., on the same rating 
criteria).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a, note preceding Diagnostic Code 8515.

In this case, the evidence of record appears to indicate that 
the appellant was first diagnosed with peripheral neuropathy 
in May 2002. See May 2002 private medical records.  At that 
time, the appellant reported experiencing pain and tingling 
of the bilateral legs, especially at night. Id.  He was 
placed on the medication Neurotin for his neuropathy, which 
reportedly helped leg cramps associated with the neuropathy. 
June 2002 VA medical records.  

In March 2003, the appellant was afforded a VA diabetes 
mellitus examination in connection with his current claims.  
During this examination, conducted by a VA physician's 
assistant, the appellant appears to have reported 
experiencing bilateral lower extremity coldness and some 
paresthesias of the extremities. March 2003 VA diabetes 
mellitus examination report, pgs. 1-2.  The appellant denied 
having any burning sensations to the extremities at that 
time. Id., p. 2.  A physical examination conducted at that 
time revealed that the appellant's lower extremities had 
normal strength and his reflexes were 4+ and symmetrical. 
Id., p. 4.  The examiner reported that she found no atrophy 
or muscle wasting of the lower extremities; the appellant's 
Achilles reflexes were flexor; and his position sense was 
normal.  A sensory function report of the lower extremities 
revealed the appellant's sensation to soft touch was intact, 
but pinprick was decreased to the bilateral plantar surface. 
Id.  In addition, the examiner reported that monofilament 
testing was absent to the right plantar surface; and was 
absent to the second through fifth metatarsal surface on the 
left. Id.  Ultimately, the VA examiner diagnosed the 
appellant with a clinical history of peripheral neuropathy, 
per the appellant; and noted that the appellant's 
electromyelogram was negative for peripheral polyneuropathy. 
Id., p. 5.; see also  April 2003 VA neurology report.  

The RO assigned the appellant's current 10 percent 
evaluations based upon the above-referenced medical records 
and the March 2003 VA examination report. 
See April 2004 rating decision.  However, the Board found the 
above-referenced evidence inadequate to evaluate the 
appellant's increased rating claims since the March 2003 
examination report lacked specific findings regarding any 
loss of sensation, coordination, range of motion, or other 
impairment of the lower extremities. See February 2007 BVA 
decision.  As such, the appellant was afforded another VA 
neurological examination for the purpose of specifically 
evaluating his service-connected peripheral neuropathy of the 
lower extremities in May 2007. Id., p. 7.  

During his May 2007 medical examination (referenced in 
sections A and B above), the appellant appears to have 
reported to a VA medical doctor that his lower extremity 
peripheral neuropathy had been getting progressively worse 
since his initial diagnosis; and that while he remained on 
medication for his neuropathy, his response to treatment was 
only fair. See May 2007 VA heart examination, p. 9.  In 
describing his symptoms, the appellant indicated that he 
experienced stinging and burning of the feet, as well as 
tingling sometimes, from below his knees to his feet. Id., p. 
10.  

The VA medical doctor who examined the appellant in May 2007 
noted that the appellant suffered symptoms of paresthesias 
and dysesthesias of the lower extremities. Id.  After 
performing a motor examination, he reported that the 
appellant had normal lower extremity muscle strength and 
bulk, with no motor deficit noted. Id.  Sensory function 
examination of the left and right lower extremities revealed 
normal vibration, normal light touch and normal position 
sense, but decreased pain from the bottom of the appellant's 
feet up to the ankles. Id.  A detailed reflex examination of 
the peripheral nerve revealed normal left and right plantar 
flexion and reflexes of 2+ (knees) and 0 (ankles). Id.  
Physical examination revealed no muscle atrophy; no abnormal 
muscle tone or bulk, no tremors, tics or other abnormal 
movements; and normal gait and balance. Id.  The appellant 
was ultimately diagnosed with bilateral lower extremity 
diabetic peripheral neuropathy. Id., p. 11.  In doing so, the 
doctor noted that paralysis and neuritis of the lower 
extremities were absent, but neuralgia was present. Id.  In 
discussing the effects of the appellant's peripheral 
neuropathy on his usual daily activities, the doctor opined 
that the appellant's service-connected neuropathy  moderately 
effected activities such as chores, shopping, exercising, 
participating in sports, recreational activities, travelling, 
bathing and dressing. Id.  In addition, the doctor indicated 
that the appellant experienced trouble sleeping secondary to 
his peripheral neuropathy pain. Id.      

After reviewing all of the medical evidence in the claims 
file, the Board initially notes for the record that the 
appellant's service-connected peripheral neuropathy of the 
lower extremities should be rated under Diagnostic Code 8721 
rather than 8521 in light of the May 2007 VA medical doctor's 
finding that the appellant experiences neuralgia of the lower 
extremities, but does not experience paralysis.  The 
assignment of a particular Diagnostic Code is dependent on 
the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
case, the evidence is clear that the appellant's 
symptomatology falls within Diagnostic Code 8721 rather than 
8521.  However, since both Diagnostic Codes 8521 and 8721 
utilize the same rating criteria, the appellant cannot be 
prejudiced by the changing of the diagnostic code under which 
he is rated. 

In addition, the Board finds after reviewing all of the 
objective medical data in the claims file in conjunction with 
the May 2007 VA examination report that reasonable doubt 
should be resolved in the appellant's favor in finding that 
his service-connected left and right extremity peripheral 
neuropathy more nearly approximates symptomatology productive 
of moderate incomplete paralysis.  In making this 
determination, the Board finds it particularly notable that 
even though the appellant's service-connected symptomatology 
appears completely sensory in nature, the VA medical doctor 
who examined the appellant in May 2007 found that most of the 
appellant's daily activities were moderately effected by his 
lower extremity peripheral neuropathy. May 2007 VA heart 
examination report, p. 11.   
In the Board's opinion, such a finding warrants an increased 
evaluation of separate 20 percent ratings. 

However, the Board finds that the appellant's overall 
disability picture is not comparable to severe incomplete 
paralysis of the external popliteal nerve.  As referenced 
above, the May 2007 VA medical report indicated that the 
appellant's reflexes were intact; the appellant has no muscle 
atrophy; no abnormal muscle tone or bulk, no tremors, tics or 
other abnormal movements; and a normal plantar reflex. In 
addition, the appellant's gait and balance were normal.  No 
paralysis was noted. The diagnosis was peripheral neuropathy.  
In finding that a higher rating is not warranted, the Board 
again notes that when the involvement is wholly sensory,
the rating should be for the mild, or at most, the moderate 
degree. See 38 C.F.R. 
§ 4.121a.

E.  Consideration of an extraschedular evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that there is no evidence that the 
manifestations of the service-connected disabilities at issue 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Thun v. Peake, 22 Vet. App. 
111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



F.  Conclusion

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hypertension.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against that claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
In terms of the appellant's claim of entitlement to service 
connection for cellulitis and initial ratings in excess of 10 
percent for the appellant's service-connected peripheral 
neuropathy of the left and right lower extremities, the Board 
has resolved doubt in favor of the appellant and grants those 
claims.  	


ORDER

Service connection for hypertension is denied. 

Service connection for cellulitis is granted. 

An initial evaluation of 20 percent for peripheral neuropathy 
of the left lower extremity is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An initial evaluation of 20 percent for peripheral neuropathy 
of the right lower extremity is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


